Citation Nr: 0613910	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  04-26 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a cognitive disorder, 
claimed as memory loss.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel




INTRODUCTION

The veteran had active duty service from July 1963 to July 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
above which denied service connection for cognitive disorder.  

The veteran testified before the undersigned Veterans Law 
Judge via video conference in August 2005.  A transcript of 
the hearing is associated with the claims file.  


FINDING OF FACT

The competent and probative evidence of record preponderates 
against a finding that the veteran has a current cognitive 
disorder, to include memory loss, that is due to any incident 
or event in active military service.


CONCLUSION OF LAW

A cognitive disorder, to include memory loss, was not 
incurred in or aggravated by service. § 1101, 1110 (West 
2002); 38 C.F.R. § 3.303, 3.102 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see Mayfield v. Nicholson, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions of the Court in Pelegrini 
and Mayfield, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable AOJ decision on a 
claim for VA benefits.  In the present case, this was done.

In July 2003, the RO sent the veteran a letter informing him 
of the types of evidence needed to substantiate his claim as 
well as its duty to assist him in substantiating his claim 
under the VCAA.  Although the July 2003 letter did not 
explicitly ask the veteran to provide "any evidence in [his] 
possession that pertain[s] to his claim, see 38 C.F.R. 
§ 3.159(b)(1), the July 2003 letter informed him that 
additional information and evidence was needed in support of 
his claim and asked him to send the information and evidence 
to the RO.  In addition, the July 2003 letter requested the 
veteran submit any medical reports he had.  Under these 
circumstances, the Board is satisfied that the veteran has 
been adequately informed of the need to submit any relevant 
evidence in his possession.  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).

In the July 2003 letter, VA specifically notified the veteran 
that VA would obtain all relevant evidence in the custody of 
a federal department or agency, including VA, the service 
department, Social Security, and other federal agencies.  He 
was advised that it was his responsibility to either send 
medical records regarding treatment for his disability, or to 
provide a properly executed release so that VA could request 
the records for him.  The veteran responded to the RO's 
communications with additional argument, thus curing (or 
rendering harmless) any previous omissions.  In addition, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  For these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.  Accordingly, we find that VA has 
satisfied its duty to assist the veteran in apprising him as 
to the evidence needed, and in obtaining evidence pertinent 
to his claim under the VCAA.  See Conway v. Principi, 353 
F.3d 1369, 1374 (2004), holding that the Court of Appeals for 
Veterans Claims must "take due account of the rule of 
prejudicial error."

To whatever extent the recent decision of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
i.e., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision, since 
the decision herein denies entitlement to compensation.  Any 
questions as to an appropriate disability rating or effective 
date to be assigned are therefore rendered moot.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

II.  Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2005).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (2003); 38 C.F.R. 
§ 3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases become manifest to a degree of 10 percent or 
more within one year after the date of separation from such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. § 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. § 3.307, 3.309(a) (2005).  
The veteran's cognitive disorder is not one of those diseases 
subject to presumptive service connection.  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inccurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

After carefully reviewing the evidence of record, the Board 
finds that, while it appears the veteran currently has a 
cognitive disorder, there is no competent and probative 
medical evidence indicating that the veteran's current 
disability is causally related to service.  

Review of the service medical records reveals that, at the 
veteran's pre-enlistment examination in July 1963, he was 
psychiatrically normal.  On the associated report of medical 
history, the veteran denied having memory loss.  In February 
1964, the veteran reported having problems losing his memory.  
The examiner determined that a neuropsychological 
consultation was not necessary and advised that the veteran 
return if he had any further difficulty.  There are no 
additional complaints, treatment, or findings related to 
memory loss or a cognitive disorder in the service medical 
records and the veteran was found to be psychiatrically 
normal at his separation examination in June 1967.  

The first time the veteran is shown to have memory problems 
after service is in April 1996.  An April 1996 treatment 
record reflects the veteran expressed concern that his memory 
or concentration was decreasing.  The diagnosis was anxiety 
and depression, not otherwise specified.  The veteran was 
afforded a psychological evaluation in May 1996 which 
revealed below average memory skills.  The examiner stated 
the veteran's test scores likely represented a long-standing 
pattern, but also noted that the veteran's vascular problems 
should be ruled out as a complicating factor.  In May 1996, 
the veteran also underwent a mental status evaluation in 
conjunction with this claim for Social Security benefits, but 
there were no complaints or findings related to memory loss 
or a cognitive disorder.  In December 1998, the veteran 
complained of increasing trouble with his memory while 
undergoing psychological evaluation.  He reported having 
memory loss for several years but that the problem seemed to 
be increasing lately.  The veteran's diagnosis was continued.  

An August 2003 VA examination report reflects the veteran 
reported having problems with his memory since service and 
that he currently had problems remembering things like 
people's names.  On examination, there was no gross 
impairment in memory observed and the veteran was oriented in 
all spheres.  The veteran's thought processes and 
associations were logical and tight and there was no 
loosening of association noted.  The diagnosis was cognitive 
disorder, not otherwise specified.  The examiner noted 
previous neuropsychological testing suggested possible 
cognitive problems with possible vascular etiology.  No 
additional opinion as to the etiology of the veteran's 
cognitive disorder was provided.  

VA requested another opinion as to the etiology of the 
veteran's cognitive disorder in May 2004.  The clinical 
findings were identical to those of the previous VA 
examination and the diagnosis was continued.  The examiner 
noted the etiology of the veteran's cognitive disorder 
remained unclear.  He noted the veteran's medical history 
including his report of memory problems during service and 
also noted that the veteran was reporting psychological 
issues not relating to memory, thus making the etiology of 
the memory impairment reported at that time unclear.  The VA 
examiner also noted that neuropsychological evaluation in 
1996 suggested possible vascular etiology for the veteran's 
more current problems and also suggested long-standing 
cognitive difficulties with the etiology unspecified.  The 
examiner further noted the veteran has received numerous 
conflicting psychiatric diagnoses which were very difficult 
to reconcile.  He also noted that his examination of the 
veteran suggested considerable delusional preoccupation.  In 
summary, the VA examiner stated he could not determine 
whether the veteran's current memory problems are related to 
the problems noted in service without resorting to 
speculation.  

Although the service medical records show the veteran 
complained of memory problems during service, the Board finds 
that the veteran's memory problem was intermittent, at best, 
as there are no additional service medical records reflecting 
complaints or treatment during service.  In making this 
determination, the Board notes there were no complaints or 
findings of memory problems at his separation examination in 
June 1967.  The Board also finds probative that a February 
1971 VA examination report reflects there were no personality 
or psychiatric defects noted on examination.  

The Board does recognize the veteran has asserted that his 
current cognitive disorder is related to his in-service 
complaints.  The Board also notes that the 1996 psychological 
testing suggested the veteran's cognitive disorder was a 
long-standing problem.  However, the Board finds probative 
that the examiner who conducted the 1996 psychological 
evaluation suggested the veteran's more recent problems may 
be due to his vascular problems.  We also note that there 
were no gross abnormalities in the veteran's memory at the 
August 2003 and May 2004 VA examinations.  

Based on the foregoing, the Board finds that, although there 
is evidence showing the veteran currently has a cognitive 
disorder, no medical professional has ever related the 
veteran's current cognitive disorder to military service.  
The only evidence of record that links the veteran's service 
and current cognitive disorder is the veteran's own 
statements.  The Board does not doubt the veteran sincerely 
believes his cognitive disorder had its inception in service.  
However, there is no indication that he has the requisite 
knowledge of medical principles which would permit him to 
render an opinion regarding matters involving medical 
diagnosis or medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

Furthermore, the veteran has not submitted or identified 
medical records which reflect complaints or treatment related 
to memory problems or cognitive disorder prior to April 1996, 
which is about 30 years after he was separated from service.  
The question of the etiology of the present disability turns, 
in part, upon whether the in-service problems continued into, 
or caused, a post-service disability.  The gap of years in 
the record militates against a finding that his in-service 
problems caused a chronic disorder, and also rebuts any 
assertion of continuity of symptomatology since separation 
from service.  See 38 C.F.R. § 3.303(b); see also Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. 
Cir. 2000) (to the effect that service inccurrence may be 
rebutted by the absence of medical treatment for the claimed 
condition for years after service).  

Therefore, with no competent and probative medical evidence 
indicating that the veteran's current cognitive disorder is 
causally related to his period of active military service, a 
preponderance of the evidence is against the claim for 
service connection and it must be denied.  See Hickson, 
supra.

In summary, and for the reasons and bases set forth above, 
the Board finds that the preponderance of the competent and 
probative evidence is against the veteran's claim for service 
connection for a cognitive disorder, and the benefit-of-the-
doubt doctrine is not for application.  See Gilbert, 1 Vet. 
App. at 55.


ORDER

Service connection for a cognitive disorder, claimed as 
memory loss, is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


